Continuation Sheet

Continuation of 3.  Note:  Amended claims 1 and 13 raise new issues requiring a novel search and further consideration because claims 1 and 13 recite “wherein the polyurethane foam comprises a content of the isocyanate polymer component of at least about 19 wt%”
Continuation of 12.  because Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus, the arguments are not commensurate in scope with the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/18/2022